DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
The recitation of “metal,and” (claim 7, line 3) is believed to be --metal, and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electrically insulating coating" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 3 is being examined as being dependent from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2019/0226750).
Regarding claim 1, Kang discloses a defrosting system for defrosting an evaporator assembly, the system comprising:
the evaporator assembly (65);
an electrically resistive coating comprising an electrically insulative matrix (refer to par. 203, lines 1-6, wherein epoxy is added and stirred in the substrate) and a conductive doping agent (refer to par. 176, lines 1-3, wherein a conductive ink may be implemented as a carbon nanotube is included) disposed on at least one surface of the evaporator assembly (refer to par. 77, lines 1-3, wherein the heater is located on the top surface or the bottom surface of the evaporator assembly 65); and
a plurality of electrical terminals (refer to power terminals 120 and 121) arranged and disposed to supply electricity to the electrically resistive coating (refer to the last sentence of par. 90).

Regarding claims 2-3, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses wherein an electrically insulating coating is incorporated into the electrically resistive coating, wherein the electrically insulating coating includes urethane (refer to par. 173, lines 1-4, wherein the substrate contains polyurethane).

Regarding claims 5-6, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses wherein the electrically insulative matrix includes an insulating polymer selected from the group consisting of urethane, epoxy, silicone, polyacrylamides, polyvinyl alcohol, and combinations thereof (refer to par. 203, lines 1-6, wherein epoxy is added and stirred in the substrate).

Regarding claim 7, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses wherein the conductive doping agent is selected from the group consisting of carbon nanotubes, graphite, graphene, carbon black, metal, and combinations thereof (refer to par. 176, lines 1-3, wherein a conductive ink may be implemented as a carbon nanotube is included).

Regarding claim 12, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses wherein the evaporator assembly (65) includes at least one fin (652) and at least one tube (653).

Regarding claim 13, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses wherein at least 95% of the area of the at least one fin and at least one tube are coated with the electrically resistive coating (refer to 200 as can be seen from Figs. 4a-4c).

Regarding claim 15, Kang discloses a method for defrosting an evaporator assembly comprising:
providing an evaporator assembly (65) comprising an electrically resistive coating comprising an electrically insulative matrix (refer to par. 203, lines 1-6, wherein epoxy is added and stirred in the substrate) and a conductive doping agent (refer to par. 176, lines 1-3, wherein a conductive ink may be implemented as a carbon nanotube is included) disposed on at least one surface of the evaporator assembly (refer to par. 77, lines 1-3, wherein the heater is located on the top surface or the bottom surface of the evaporator assembly 65) and a plurality of electrical terminals (refer to power terminals 120 and 121) arranged on a surface of the electrically resistive coating (refer to Figs. 6 and 10); and 
supplying electricity to the electrically resistive coating to heat ice or water present on the electrically resistive coating (refer to the last sentence of par. 135).

Regarding claim 16, Kang meets the claim limitations as disclosed above in the rejection of claim 15. Further, Kang discloses wherein the supplying electricity includes applying alternating current (refer to par. 245, lines 1-2).

Regarding claim 17, Kang meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kang discloses wherein the supplying electricity includes applying electricity for a predetermined time (refer to par. 88, lines 6-11, wherein the supplying electricity is periodically controlled such that heat is generated for specific periods of time, which are set based on frosting or dew condensation during the use of the refrigerator).

Regarding claim 18, Kang meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kang discloses wherein the supplying electricity includes applying electricity for about 10 seconds to about 30 minutes (refer to par. 184, lines 4-6, wherein a suitable heat drying time ranges from 1 to 60 minutes).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0226750).
Regarding claim 4, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses an electrically insulating coating (refer to par. 173, lines 1-4, wherein the substrate contains polyurethane) on a surface of the evaporator assembly, but fails to explicitly disclose wherein said coating being disposed between the at least one surface of the evaporator assembly and the electrically resistive coating.
However, it appears that the defrosting system of Kang would perform equally well with the electrically insulating coating disposed between the at least one surface of the evaporator assembly and the electrically resistive coating. Further, applicant has not disclosed that the position of the electrically insulating coating solves any stated problem, indicating simply that the electrically insulating coating can be optional in the case but not exclusively to the case that the electrically resistive coating 6 incorporates an electrically insulating property inherent to the coating technology.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the electrically insulating coating is disposed between the at least one surface of the evaporator assembly and the electrically resistive coating because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kang.

Regarding claim 8, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses the electrically resistive coating comprising the conductive doping agent, but fails to explicitly disclose wherein the coating includes from about 0.001 wt% to about 5 wt% conductive doping agent.
However, it appears that the defrosting system of Kang would perform equally well with about 0.001 wt% to about 5 wt% of the conductive doping agent. Further, applicant has not disclosed that having from about 0.001 wt% to about 5 wt% conductive doping agent solves any stated problem, indicating simply the loading concentration of the conductive doping agent may vary from about 0.001 wt % to 70 wt % or 20 wt % to about 70 wt % or 30 wt % to about 60 wt % or from about 40 wt % to 50 wt % or from about 0.001 wt % to 50 wt % or from about 0.001 wt % to 40 wt % or from about 0.001 wt % to 20 wt % or from about 0.001 wt % to 5 wt % or from about 0.5 wt % to 5 wt % or from about 1 wt % to 5 wt % or from about 3 wt % to 5 wt % or about 3 wt % or about 4 wt % or about 5 wt % or about 25 wt % or about 30 wt % or about 40 wt % or about 50 wt % or about 60 wt % or about 70 wt % depending on the target electrical resistance and heat dissipation per unit area.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the electrically resistive coating includes from about 0.001 wt% to about 5 wt% conductive doping agent because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kang.

Regarding claim 9, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kang as modified discloses wherein the conductive doping agent comprises carbon nanotubes (refer to par. 176, lines 1-3, wherein a conductive ink may be implemented as a carbon nanotube is included). 

Regarding claim 10, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses the electrically resistive coating comprising the conductive doping agent, but fails to explicitly disclose wherein the coating includes from about 20 wt% to about 70 wt% conductive doping agent.
However, v about 20 wt% to about 70 wt% of the conductive doping agent. Further, applicant has not disclosed that having from about 20 wt% to about 70 wt% conductive doping agent solves any stated problem, indicating simply the loading concentration of the conductive doping agent may vary from about 0.001 wt % to 70 wt % or 20 wt % to about 70 wt % or 30 wt % to about 60 wt % or from about 40 wt % to 50 wt % or from about 0.001 wt % to 50 wt % or from about 0.001 wt % to 40 wt % or from about 0.001 wt % to 20 wt % or from about 0.001 wt % to 5 wt % or from about 0.5 wt % to 5 wt % or from about 1 wt % to 5 wt % or from about 3 wt % to 5 wt % or about 3 wt % or about 4 wt % or about 5 wt % or about 25 wt % or about 30 wt % or about 40 wt % or about 50 wt % or about 60 wt % or about 70 wt % depending on the target electrical resistance and heat dissipation per unit area.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the electrically resistive coating includes from about 20 wt% to about 70 wt% conductive doping agent because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kang.

Regarding claim 11, Kang meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kang discloses the conductive doping agent (refer to par. 176, lines 1-3, wherein a conductive ink may be implemented as a carbon nanotube is included), but fails to explicitly disclose carbon black.
However, it appears that the defrosting system of Kang would perform equally well with the conductive doping agent comprising carbon black. Further, applicant has not disclosed that having the conductive doping agent comprising carbon black solves any stated problem, indicating simply that suitable compounds for use as the conductive doping agent include, but are not limited to, carbon nanotubes, graphene, graphite, carbon black, metal, combinations thereof, and other compounds providing similar electrically conductive properties in an electrically insulating polymer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the conductive doping agent comprises carbon black because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kang. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0226750) in view of Jung (US 2018/0094848).
Regarding claim 14, Kang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kang discloses the evaporator assembly, but fails to explicitly disclose wherein the evaporator assembly includes aluminum.
However, Jung teaches that it is known in the art of refrigeration to provide a defrost heater to conduct an evaporator defrosting operation, wherein an evaporator assembly (30) includes aluminum (refer to par. 105, lines 3-8), in order to prevent the generation of galvanic corrosion.
 Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the evaporator assembly includes aluminum in view of the teachings by Jung, in order to prevent the generation of galvanic corrosion.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0226750) in view of Petrenko (US 2005/0035110).
Regarding claim 19, Kang meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kang discloses the supplying electricity, but fails to explicitly disclose repeatedly applying electricity as about 1 to about 10 microsecond pulses.
However, Petrenko teaches a system and method for modifying an ice-to-object interface, wherein supplying electricity includes repeatedly applying electricity as about 1 to about 10 microsecond pulses (refer to par. 16, lines 7-10, and par. 17, lines 3-4), in order to disrupt adhesion of ice and/or snow with a surface, and reduce the energy requirement (refer to par. 7, lines 1-5).  
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang by repeatedly applying electricity as about 1 to about 10 microsecond pulses in view of the teachings by Petrenko, in order to disrupt adhesion of ice and/or snow with a surface, and reduce the energy requirement.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0226750) in view of Khosla (US 9,062,906).
Regarding claim 20, Kang meets the claim limitations as disclosed above in the rejection of claim 15. Further, Kang discloses wherein the supplying electricity includes energizing the electrically resistive coating with an electrical current, but Kang fails to explicitly disclose wherein the electrical current is applied as pulse width modulation.
However, Khosla teaches that it is known in the art of refrigeration, to provide a heater to be activated upon an indication of frost on the fins of an air conditioning unit, wherein the electrical current is applied as pulse width modulation (refer to col. 9, lines 34-36), in order to reduce the average current through the heater, and thus the heat dissipated.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the electrical current is applied as pulse width modulation in view of the teachings by Khosla, in order to reduce the average current through the heater, and thus the heat dissipated.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0226750) in view of Heintz (US 8,581,158).
Regarding claim 21, Kang meets the claim limitations as disclosed above in the rejection of claim 15. Further, Kang discloses wherein the supplying electricity includes energizing the electrically resistive coating with an electrical current, but fails to explicitly disclose wherein the electrical current is applied at a voltage of 48 volts or less. 
However, Heintz teaches an electrically conductive coating composition, wherein an applied voltage to the electrically conductive coating composition to prevent the formation of ice is about 5 and about 240 V, in order for the coating to be preferably resistively heated (refer to col. 3, lines 58-59).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang such that the electrical current is applied at a voltage of 48 volts or less in view of the teachings by Heintz, in order for the coating to be preferably resistively heated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763